 LAREDO COCA COLA BOTTLING COLaredo Coca Cola Bottling Company and Brewery,Soft Drink, Grain, Flour, Candy, Industrial andAllied Workers Local 1110, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of Americaand Rodolfo Pena, Enrique Villanueva, Ray-mundo Iruegas, Jose H. Villarreal, and Luis In-ocencio. Cases 23-CA-7553, 23-CA-7562-1,23-CA-7562-2, 23-CA-7652-3, 23-CA-7652-4, and 23-CA-7652-5September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 23, 1980, Administrative LawJudge Burton Litvack issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief and letter in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.In affirming the Administrative Law Judge's Decision, we find it un-necessary to rely on his comments concerning his personal agreementwith certain views expressed by the Fifth Circuit Court of Appeals inMasher Steel Company v. N.LR.B., 568 F.2d 436 (5th Cir. 1978) SeeALJD, sec. IV,C, par. 4.With respect to the Administrative Law Judge's dismissal of the allega-tion that Respondent violated the Act by denying certain vacation bene-fits to reinstated strikers, we put particular reliance on our decision in AceBeverage Company, e al, 253 NLRB 951 (1980), in affirming that conclu-sion.DECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge: Theseconsolidated cases were heard before me in Laredo,Texas, on January 8 and 9, 1980. The charge in Case 23-CA-7553 was filed on June 13, 1979, by Brewery, SoftDrink, Grain, Flour, Candy, Industrial and Allied Work-ers Local 1110, affiliated with International Brotherhood258 NLRB No. 69of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union. The charges in Cases23-CA-7562-1, -2, -3, -4, and -5 were filed on June 15,respectively, by Rodolpho Pena, an individual; EnriqueVillanueva, an individual; Raymundo Iruegas, an individ-ual; Jose H. Villarreal, an individual; and Luis Inocencio,an individual. An order consolidating those cases and aconsolidated complaint was issued by the Regional Di-rector for Region 23 on September 4, 1979. The com-plaint alleges that Laredo Coca Cola Bottling Company,herein called Respondent, violated Section 8(a)(1) and(3) of the National Labor Relations Act, herein calledthe Act, by failing and refusing to reinstate the afore-mentioned employees to their former positions, at theclose of an unfair labor practice strike, upon uncondition-al offers to return to said positions and by refusing topay to striking employees their vacation benefits. Re-spondent filed an answer essentially denying the commis-sion of any unfair labor practices. All parties were af-forded full opportunity to appear, to introduce evidence,and to examine and cross-examine witnesses. Extensivebriefs were filed by the General Counsel and by Re-spondent and have been carefully considered.Upon the entire record in the case, and from my ob-servation of the demeanor of the witnesses, and havingcarefully considered the post-hearing briefs, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONRespondent is, and has been at all times materialherein, a corporation duly organized under and existingby virtue of the laws of the State of Texas. At all timesmaterial herein, Respondent has maintained its principaloffice and place of business at No. 1 Del Mar IndustrialPark, Laredo, Texas, where it is engaged in the businessof the manufacture and sale and distribution of soft drinkbeverages. During the 12-month period immediately pre-ceding issuance of the complaint, a representative period,Respondent purchased and received goods and materialsvalued in excess of $50,000 directly from suppliers locat-ed outside the State of Texas. The complaint alleges, Re-spondent admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.II. THE ISSUESThe issues presented are whether: (1) since on or aboutJanuary 10, 1979, Respondent has failed and refused toreinstate to their former positions employees RodolfoPena, Enrique Villanueva, Raymundo Iruegas, Jose H.Villarreal, and Luis Inocencio because they engaged inan unfair labor practice strike against Respondent in vio-lation of Section 8(a)(1) and (3) of the Act and (2) sinceon or about June 12, 1979, Respondent violated Section DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(l) and (3) of the Act by failing and refusing to payto returning strikers their vacation benefits.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent, which is engaged in the manufacture,sale, and distribution of soft drink products, is a familyheld and managed corporation, whose president is LamarGill. His wife is the vice president; Paul Payne, Gill'sstepson, is the general manager; and Juventino Villareal,who formerly was the office manager and personnelmanager, has been the assistant manager since January1979. Pursuant to a representation election held onAugust 19, 1977, the Union was certified by the RegionalDirector for Region 23 of the National Labor RelationsBoard, herein called the Board, on August 29, 1977, asthe exclusive representative for purposes of collectivebargaining of Respondent's production employees, truck-drivers, driver helpers, loaders, warehousemen, auto andcooler mechanics, painters, premix employees, and ware-house janitors. In response to a union request for infor-mation regarding these employees' wages and fringebenefits, Respondent failed to provide information per-taining to certain benefit programs, including a Christmasbonus and Christmas fund. Notwithstanding this conduct,commencing in September 1977 Respondent and theUnion engaged in collective bargaining over the terms ofan initial contract covering the aforementioned bargain-ing unit employees.Negotiations were not productive, and, on November18, 1977, the parties reached a bargaining impasse.Thereafter, on March 14, 1978,' the unit employees en-gaged in a strike against Respondent. George Eichler,the secretary-treasurer of the Union, testified, "The pur-pose of the strike was, because we were having troublegetting a contract, because the company had refused togive us ...certain information that we needed to helpnegotiate a contract. Therefore, we went on strike onthat basis ...." On April 12, The Laredo Times, adaily newspaper of wide circulation, published an articleabout the strike, stating, according to Paul Payne, thatnew employees had been hired to replace the strikingemployees on a permanent basis and that Respondentwould eventually replace all the strikers. On September20, in Laredo Coca Cola Bottling Company, 241 NLRB167 (1979),2 the Board concluded and found that Re-spondent had committed numerous unfair labor practicesduring the preelection period, that the failure and refusalto transmit the above-described information to the Unionconstituted a violation of Section 8(a)(l) and (3) of theAct, that Payne's comments, as reported in The LaredoTimes on April 12, were violative of Section 8(a)(1) ofthe Act, and that the strike against Respondent was anunfair labor practice strike.The strike ended on January 10, 1979. On the nextday, Eichler sent to Respondent a letter, reciting an un-conditional offer from the striking employees to return toUnless otherwise stated, all dates herein are in calendar year 1978.' Subsequently, the Board's decision was affirmed by the United StatesCourt of Appeals for the Fifth Circuit. N.L.R.B. v. Laredo Coca ColaBottling Company, 613 F.2d 1338 (5th Cir. 1980).their former positions of employment, including Luis In-ocencio, Raymundo Iruegas, Rodolfo Pena, Enrique Vil-lanueva, and Jose H. Villarreal. During the next 2 weeks,Respondent mailed individual offers of reinstatement totheir former jobs to most of the strikers named inEichler's letter as well as to seven other strikers. Howev-er, Respondent also notified Eichler that it rejected theUnion's offer of reinstatement with respect to Iruegas,Pena, Villanueva, Villarreal, and several others becausethose individuals, in Respondent's view, had participatedin acts of strike violence and misconduct. Additionally,although originally offering him reinstatement, Respond-ent subsequently rejected the offer of reinstatement madeon behalf of Inocencio allegedly because of his convic-tion on drug charges. While Respondent was making itsoffer of reinstatement, its attorney and Eichler negotiatedthe terms of a settlement of the strike. As a result ofthese discussions, Respondent reduced the number of em-ployees it would not reinstate because of strike miscon-duct to Iruegas, Pena, Villanueva, Villarreal, and twoothers, but continued to maintain that it would not rein-state Inocencio because of his drug conviction, and theparties reached agreement on the terms of a collective-bargaining agreement, effective from January I throughDecember 31, 1979. A strike settlement agreement, me-morializing these and other matters, was entered into byEichler and Respondent's attorney on January 31, 1979,3and the agreed-upon collective-bargaining agreement,which "was based on the last offer that the company hadon the bargaining table," was executed on March 23,1979.B. The Refusal To Reinstate Iruegas, Pena,Villanueva, and VillarrealRespondent's plant, which consists of three adjoiningbuildings-a maintenance shop, a production building,and an office-is located at the intersection of IndustrialBoulevard and C.P. & L. Entrance Road on the north-west corner. There are three entrances to the street, withtwo entrances (gates A and B, respectively) on IndustrialBoulevard. Across from gate A, on the south side of In-dustrial Boulevard, are a large tree (tree A) and a grasscovered, triangular shaped land area. The third plant en-trance (gate C) opens onto C.P. & L. Entrance Road andis approximately 150 feet north of Industrial Boulevard.This latter entrance leads to a parking area surroundingthe office. Directly across from the intersection of Indus-trial Boulevard and C.P. & L. Entrance Road, on thesouth side of Industrial Boulevard, is another large tree(tree B). Approximately 100 feet east of the intersection,on Industrial Boulevard, is a crossing over the MissouriPacific Railroad tracks, and just a few feet east of thecrossing, on the north side of Industrial Boulevard, is lo-cated another large tree (tree C). Finally, continuing easton Industrial Boulevard, there is a stop sign at the inter-section of that road and Santa Maria.Juventino Villareal testified without contradiction that,in January 1979, although Paul Payne and Respondent'sI By the terms of the agreement, the Charging Parties did not waivetheir right to file charges concerning Respondent's refusal to reinstatethem.492 LAREDO COCA COLA BOTTLING CO.attorney jointly made the final decisions to deny rein-statement to Iruegas, Pena, Villanueva, and Jose H. Vil-larreal,4he participated in the decisionmaking processbecause of his personnel duties. Villareal further ex-plained that Respondent's decisions in this regard werebased on eyewitness reports from employees and man-agement officials, including himself, certifying that Irue-gas, Pena, Villanueva, and Jose H. Villarreal had partici-pated in incidents of "excessive ...strike misconductand violence." Finally, Villareal testified that accounts ofthe following incidents were those on which Respondentbased its denial of reinstatement decisions.1. Events of March 315Jorge Mario Ruiz had been employed as a strike re-placement for 2 or 3 days. On this afternoon, he left theplant after work, driving his own car in the direction ofhis home. As Ruiz drove from the plant, a flashy, brownpickup truck, which was owned by Iruegas, followedhim. In the truck were Iruegas, Villanueva, and JoseGuerrero, another striker. As Ruiz drove on San Ber-nardo in the vicinity of Pla-Mor, a building containingsmall businesses and play areas, the brown pickup pulledalongside of Ruiz' car, forced him to the side of theroad, and stopped at an angle in front of Ruiz so that thelatter could not drive ahead. Iruegas and Guerrero gotout of the pickup and walked over to Ruiz, who re-mained in his car. When they reached the side of Ruiz'car, either Iruegas or Guerrero, according to Ruiz, "toldme that if I went back there again to work, then theywould beat me up." Iruegas then returned to his truckwhile Guerrero began kicking the side of the car andbanging on the windows. As Iruegas approached hispickup, Villanueva got out and walked over to Ruiz' car.He thereupon joined Guerrero, beating on the side of thecar with his fists and kicking at the door. Finished,Guerrero and Villanueva returned to Iruegas' truck andthey drove away.6There was no damage done to Ruiz'car.2. Incidents involving Patricia PerezJuventino Villareal credibly testified, without contra-diction, that the initial strike replacement employeewhom Respondent hired was Patricia Perez and that, onseveral occasions during the first 2 weeks in April, hepersonally observed her driving a car through gate Ainto the plant in the morning and after lunch. According' Neither Iruegas, Pena, Villanueva, nor Villarreal was called to testifyby counsel for the General Counsel on rebuttal despite all being presentin the hearing room to hear Respondent's allegations against them.I The description of events in this section is an amalgam of the uncon-troverted testimonies of employees Marvin K. Bosenberg and JorgeMario Ruiz.I have made the aforementioned findings notwithstanding that Ruizcould not identify his assailants at the hearing. However, I note that bothBosenberg, a longtime employee who was well acquainted with the strik-enrs, and Ruiz corroborated each other on the events. Moreover, Bosen-berg, who viewed the entire incident as he slowly drove past the scene,positively identified the participants as well as the pickup truck. Also,Ruiz had never seen the participants prior to the incident and, thereafter,did not see them until the hearing. Accordingly, I rely on Bosenberg'sextremely credible testimony as to the identities of the participants. Final-ly, I note that neither Iruegas nor Villanueva denied their participation inthe incident.to Villareal, there were normally strikers, including JoseH. Villarreal, standing outside the entrance, carryingpicket signs, and they would flash and wave the signsand yell obscenities, such as "bitch" and "whore," atPerez in Spanish as she drove past. On one occasion,Jose H. Villarreal yelled in Spanish, "Here you comeagain. We told you ...to stay away, but you don'tlisten. Well, you'll be sorry."3. Events of the afternoon of April 13Juventino Villareal credibly testified, without contra-diction, that, in the afternoon of April 13, he received atelephone call from a company truckdriver who wasmaking a delivery at the United States Customs Office atthe Laredo Airport and who reported that his truck wasboxed in by strikers' cars and, as a result, could not bemoved. Thereupon, Villareal and Paul Payne drove outto the airport. According to Villareal, when they ar-rived, he observed a green Chevrolet, which was ownedby striker Geraldo Gaytan, parked in front of Respond-ent's truck and a distinctive red and white Ford, ownedby Jose H. Villarreal, parked no more than 5 feet behindthe truck. The delivery truck was empty; Jose H. Villar-real and another striker, David Contreras, were sittingon the hood of the Ford; and Gaytan and striker RicardoSalas were standing near the truck. "[T]hey started yell-ing all kinds of obscenities and cursing ...I heard [Vil-larreal] ...cursing in Spanish .... I guess you couldtranslate it as saying 'Fuck your mother, son-of-a-bitch."'Then, while the others laughed, Jose H. Villarreal turnedto Juventino Villareal and said, "You better take care ofboth your cars."7At that point a police car approached the scene, andthe truckdriver and the two truck helpers left the Cus-toms building. After a few minutes and after the policespoke to the strikers, everybody left the scene. No onewas arrested; there was no damage to the delivery truck;and no attempt was made to stop the actual delivery. Fi-nally, while the strikers spoke to Villareal and Payne,they made no threatening gestures or physically assault-ed either Payne or Villareal.4. Events of the evening of April 138At approximately 5:30 that evening, Paul Payne leftthe plant through gate A, driving Respondent's whitevan and carrying five or six replacement truckdrivers toa motel at which they were living. Darryl Laird, a plantsupervisor, followed Payne in his own car. Both vehiclesturned left on Industrial Boulevard toward Santa Maria.As Payne and Laird crossed the Missouri Pacific Rail-road tracks, at least eight cars, which had been parkedacross Industrial Boulevard from gate A, pulled out andfollowed them. Among the pursuing cars were Jose H.Villarreal's red and white Ford, Gaytan's green Chevro-let, and a blue and white Chevrolet, which was ownedby striker Antonio Villareal. As Laird crossed the rail-road tracks, Gaytan's car almost ran into the rear of theJuventino Villareal testified that he owns two automobiles.'The description of events in this section is an amalgam of the uncon-troverted testimonies of Juventino Villareal and Paul Payne.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer's car. Meanwhile, several of the pursuing cars at-tempted to pass Payne and Laird on the left, and thedrivers began honking their car horns.At the Santa Maria intersection, Payne and Lairdstopped at the stop sign. A. Villareal, who was observeddriving his car, drove past Payne and, without stopping,turned right on Santa Maria. Payne then also turnedright, Laird drove across Santa Maria, and the remainingpursuing cars followed Payne's van. Out of fear, Payneincreased his speed to approximately 80 m.p.h. andpassed Villarreal's Ford. The pursuing cars kept pace;two of the cars, but not that of Villarreal, passed Payneon the left, cut in front of him, and suddenly slowed,causing Payne to "slam on" his brakes to avoid crashinginto the car ahead of him.For approximately 2 miles, a procession of 10 cars,with Respondent's white van in the middle, continueddown Santa Maria. As they approached the Carlton in-tersection, the two lead cars pulled over to the right, andPayne abruptly turned left onto Carlton. Villarreal'sFord and another car also turned left after Payne, withVillarreal's car almost "rear-ending" Respondent's van.Payne reached the motel without further incident butwas momentarily blocked from driving into one of themotel entrances by a gold Chevrolet Malibu. There wasno damage done to Respondent's van.5. Events of April 149Elva Martinez was hired by Respondent during thestrike as a production worker. At home on the night ofApril 14, as Martinez was preparing to go to sleep at ap-proximately 9:30 or 9:45, she was startled by a loud noiseand the sound of shattering glass coming from outside.She ran outside through the front door of her house andobserved a read and white Ford speeding away. Al-though she saw neither the driver, whether there wereany passengers, nor the license number of the car, sherecognized the red and white Ford as being identical to acar which she had observed parked on the opposite sideof Industrial Boulevard from gate A. Martinez' familyvan was parked in front of her house that night. As theother car sped away, Martinez noticed that the wind-shield of the van was shattered, the antenna was brokenoff, and the body was dented. Also, a brick lay on theground near the van.The next morning, she observed the red and whiteFord parked across from gate A and asked JuventinoVillareal who owned the car. The latter told her that thecar belonged to Jose H. Villarreal.6. Events of the afternoon of June 2 0During the afternoon of June 2, Rodolfo Pena and En-rique Villanueva picketed near gate C, the plant entrancewhich is nearest to the office building. A car, with threeboys inside, passed through the gate and parked in theoffice parking lot. As the boys left the car and walkedtowards the office, Pena and Villanueva shouted in Span-' The description of events in this section is based on the uncontrovert-ed testimonies of Elva Martinez and Juventino Villareal.'o The description of events in this section is based on the uncontro-verted testimonies of Edward Rathbun and Juventino Villareal.ish, "You'll be sorry, you goddamn queers. Just remem-ber, the same way you went in is the same way you'recoming out." After they reached the office, the boys,who were job applicants, appeared to be scared and ner-vous as a result of the shouting; however, upon beingasked by Juventino Villareal, they refused an escort outof the plant by the sheriff's department.Edward Rathbun, the plant facility manager, heard theshouting and stepped outside the office front door afterthe boys entered. Seeing Rathbun, Villanueva clenchedhis fists and gestured to Rathbun with a waving motion.According to the latter "Villanueva ...began tomotion to me to come out-and it was very obvious tome that he wanted me to ...fight him." While makinghis hand and arm motions to Rathbun, Villanueva shout-ed, "Come on, come on, let's go."7. Events of the evening of June 211That evening Payne, Villareal, Rathbun, and FrankAguilar, the computer programer, worked late on somereports. At approximately 4:30 p.m., they observed alarge group of between 30-40 people, including strikersand nonemployee strikers, massed in front of tree B,across Industrial Boulevard from the C.P. & L. EntranceRoad intersection. At approximately 5:30, GeorgeEichler and two strikers drove up to the crowd andbegan what appeared to be a meeting which continuedpast 6:30. At that hour, Payne and the others finishedtheir work, left the office, and walked to their respectivecars. Rathbun and Aguilar, with the latter in front, drovethrough gate C, and both turned right on C.P. & L. En-trance Road toward Industrial Boulevard.As Aguilar turned his car onto Industrial Boulevard, alarge number of the crowd, which was massed aroundtree B, broke away and, screaming and yelling, ranacross the road, surrounded Aguilar's car, and proceededto kick and bang on the body of the car. Meanwhile,Rathbun had followed Aguilar and, consequently, wasforced to stop by what was happening to Aguilar. Thecrowd permitted Aguilar to pass but then surroundedRathbun's car before he could follow and engaged in thesame conduct-shouting and beating on the sides of thecar with their hands and fists. Among the crowd, Rath-bun recognized Pena and Villanueva; however, Rathbunadmitted that he did not see either hitting his car andthat despite the banging no damage was done to his car.Meanwhile, Villareal had waited for Payne to lockgate C, and then each drove down C.P. & L. EntranceRoad toward Industrial Boulevard. However, because ofthe commotion at the intersection, when Villareal, whowas in front of Payne, reached the scene, he was forcedto stop his car. According to Villareal, "I took a leftturn, and this mob ...just massed around my car andstarted kicking it and banging on the windows .... I" The description of events in this section is an amalgam of the uncon-troverted testimonies of Payne, Villareal, and Rathbun. Upon being ques-tioned as to whether certain strikers were among the crowd. Payne an-swered that Jose H. Villarreal was a participant. However, Payne did notagain mention Villarreal's presence nor did Rathbun nor Juventino Vil-lareal state that Jose H. Villarreal was present. Accordingly, I believePayne's reference to Jose H. Villarreal may have been an inadvertentmistake, and I do not believe Respondent thought he was a participant,494 LAREDO COCA COLA BOTTLING CO.started crawling my way through ...and, finally, Imanaged to get away and pulled out of there." Whilesurrounding his car, the crowd "kicked it and theypounded on it with their fists, on the hood, on the roof,on the trunk, on the sides." As to the identities of theparticipants, Villareal remembered "specifically Pena andVillanueva pounding and kicking my car." While unableto recall who did what damage, Villareal testified thatthere were a few dents on the sides of his car as a resultof the incident.Closely following Villareal's car was that driven byPaul Payne, who stopped "one to two feet behind hisrear bumper." Villareal slowly moved through thecrowd until he had room to accelerate, and, as Villarealdid so, so did Payne. As his car's speed increased, ac-cording to Payne, "somebody kicked the right rear quar-ter panel of my car, and dented it." While unable toidentify who kicked his own car, Payne identified Villan-ueva as one of the individuals who pounded on Villar-eal's car. Payne also testified that the repair cost for thedamage to his car was approximately $1,000.8. Events of June 8 2At approximately 1:10 p.m. on June 8, Juventino Vil-lareal returned from lunch and drove his car onto theplant property through gate C. Enrique Villanueva waspicketing at the gate. As Villareal left his car and walkedtowards the office, Villanueva began gesturing to Villar-eal as if he wished to provoke a fight. As Villanueva didso, he said in Spanish, "You son-of-a-bitch. You god-damn queer, come on, let's you and I get up each other'shands. Let's have a good fight. Let's throw somepunches. You son-of-a-bitch." Villanueva thereupon fin-ished gesturing and "shot the finger at me, quite a fewtimes." No fight ensued.9. Events of June 13 3Arnulfo Molina, Jr., is a route supervisor for Respond-ent, and, occasionally during the strike, he went out onthe trucks. On June 13, he drove a route with helpersLeonard Espanosa and Edna Felany. That afternoon ashe drove toward the plant on Industrial Boulevard andcrossed over the Missouri Pacific Railroad tracks,Molina noticed several strikers standing near tree B. Justas he crossed the tracks, one of the strikers, Enrique Vil-lanueva, picked up an object from the ground. Molinakept his attention on the road, and one of the helpersyelled that Villanueva was about to throw the object.Molina turned and observed Villanueva throw somethingat the truck. Molina never saw the object; however, afterthe truck pulled into the plant yard, Molina noticed can-taloupe seeds splattered on the side of the truck and sur-mised that the object had, indeed, been a cantaloupe.Molina admitted that no damage resulted to the truckand that it was just a matter of washing the material offto repair what had been done.12 The description of events is from the uncontroverted testimony ofJuventino Villareal.'" The description of events is from the uncontroverted testimony ofArnulfo Molina, Jr.10. Events of June 15'4Martha Arredondo is an office worker for Respondent,and her brother was hired as a strike replacementworker. On the morning of June 15, she was driving herbrother to work in her car. As she drove along IndustrialBoulevard toward the plant, Arredondo was forced tostop and wait for a train to pass on the Missouri PacificRailroad tracks. Another car stopped behind her.Arredondo observed approximately 10 strikers, includ-ing Raymundo Iruegas and Rodolfo Pena, standing neartree C, which was on the north side of Industrial Boule-vard. As Arredondo waited for the train to pass, "severalstrikers, including Iruegas and Pena, ran to and sur-rounded her car" and "they started banging their fists onthe windows and banging on the car, kicking on thetires" and shouting at Arredondo and her brother. How-ever, seeing the strikers come toward her car, Arre-dondo had rolled up the windows and locked the doorbut because the car behind her was only a few feet awayshe could not back up and escape. After no more than 5minutes, the train passed and the strikers permitted hercar to move ahead. Thereupon, Arredondo immediatelydrove onto the plant property through gate C; she re-ported the incident to Paul Payne, and the latter tele-phoned the police. A short while later, Arredondo no-ticed that police officers were speaking to strikers neartree C. Arredondo admitted that no damage was done toher car as a result of the incident, and there is no evi-dence in the record that any criminal charges were filedagainst any of the incident participants.That evening, Arredondo was sitting on the steps lead-ing up to the front door of her house when a dark col-ored car drove slowly past her house. As it did so, thedriver yelled out in Spanish, "What's going on, Martha?"The car then drove slowly away. Arredondo was unableto identify the driver.11. Events of June 1715On the morning of June 17, Arredondo returned homefrom a shopping trip. She parked her car on the street,and, as she locked the door, she observed Rodolfo Penadrive slowly past her house in a blue colored car, look-ing at her. Frightened because of what occurred 2 daysbefore, Arredondo decided to drive to a friend's house,got inside the car, and pulled away. Pena, whose carfaced the opposite direction, made a U-turn and pulledahead of Arredondo. When the latter turned toward herfriend's house, Pena continued going straight.Arredondo arrived at her friend's house and wentinside. Five minutes later, she looked out the frontwindow and saw Pena parked outside in the blue coloredcar. A few minutes later, another striker drove up andparked outside the house. Arredondo remained at this lo-cation for 30 minutes but then decided to return to herhome. However, before leaving, she telephoned the sher-iff's office and requested that a deputy meet her at her" The description of events is from the uncontroverted testimony ofMartha Arredondo.Is The description of events is taken from the uncontroverted testimo-ny of Martha Arredondo.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouse. Arredondo then left her friend's house and drovein the direction of her house. Both Pena and the otherstriker followed in their cars; however, Arredondo leftthem standing at a red light and lost them. During theentire time, Pena neither left his vehicle nor said any-thing to Arredondo.12. Events of June 3016Daniel Ramos, who worked during the strike, was em-ployed as a loader and route helper. Because he did notown a car, on June 30 Ramos arranged for a friend topick him up at Respondent's plant at 7:15 p.m. He fin-ished work at 6:15, and, for the next hour, he waited infront of the maintenance shed. At approximately 7 p.m.,he observed employee Joe Perez, driving his car, leavethe plant through gate A, and turn left on IndustrialBoulevard. A group of nine strikers were standing nextto tree A, which is directly across the boulevard fromgate A, and Ramos recognized Jose H. Villarreal amongthe strikers. Ramos further observed two female passen-gers in Perez' car.As Perez passed the group of strikers, several shouted,in Spanish, that the girls were "whores" and "bitches"and that Ramos was a "fag." Also, according to Ramos,"I heard some broken glass, like a rock had hit thewindow of [Perez'] car, and, as they drove up, I saw[Perez] turn into the C.P. & L. Road ...." Ramos'friend arrived 5 minutes later. As they drove down In-dustrial Boulevard toward Santa Maria, Ramos observedPerez' car in the office parking area.The car crossed over the Missouri Pacific Railroadtracks, and Ramos saw strikers Raymundo Iruegas, Enri-que Villanueva, and Oscar Lopez standing next to treeC. The car passed them, and Lopez shouted that Ramoswas next. As Ramos and his friend reached the SantaMaria intersection, Ramos noticed Iruegas' distinctivebrown pickup truck directly behind his friend's car.Inside the truck were Iruegas, Villanueva, and strikerJuan Morales. Ramos told his friend what he saw, andtheir car proceeded across Santa Maria onto the 1-35 ex-pressway. Iruegas followed onto the highway, andRamos' friend increased his speed in an effort to loseIruegas. However, Iruegas kept pace and closely fol-lowed the car as Ramos and his friend left the highwayand proceeded for several blocks until they arrived at astoplight at the intersection of Springfield and Lion. AsRamos' friend stopped, Iruegas pulled his truck along-side.Iruegas, Villanueva, and Morales got out of the truckand walked over to the car. Iruegas and Villanuevastayed by the driver's side while Morales wandered overto Ramos' side. Thereupon, Morales began beating onthe window and door, and Iruegas and Villanueva begancursing at Ramos, calling him a "fag" and a "son-of-a-bitch." The light then changed and Ramos asked hisfriend to drive away quickly.The car continued down Lion until Ramos and hisfriend stopped at a stop sign at the intersection of Lionand Bartlett. They were stopped behind another vehicle'' The description of events is taken from the uncontroverted testimo-ny of Daniel Ramos.as Iruegas came from behind and cut in front of the car,blocking it from going forward. Iruegas, Villanueva, andMorales again left the truck and stood by the driver'sdoor. All three began cursing, and Villanueva yelled,"[T]hat if I didn't stop working, I was going to be beatup." He repeated this threat several times while theothers continued cursing and yelling that we were nothelping the strike by working and that they were tryingto make things better. Finally, Ramos signaled that hewanted to talk. Villanueva told Ramos that, if he did notwork, they would leave him alone. Ramos said okay ifthat meant they would leave his family alone. Then,Ramos shook the strikers' hands and the latter three re-turned to the truck and drove off.C. Analysis of Respondent's Refusal To ReinstateIruegas, Pena, Villanueva, and Villarreal1. Legal setting, Respondent's honest belief, andwhat constitutes sufficiently serious strikemisconduct to deny reinstatementThe Supreme Court has long recognized that actionstaken against strikers are inherently destructive of Sec-tion 7 rights. N.L.R.B v. Great Dane Trailers, Inc., 388U.S. 26 (1967). In all cases involving either the dischargeof or the refusal to reinstate strikers for having engagedin alleged acts of misconduct, "the burden of provingdiscrimination is that of the General Counsel." RubinBros. Footwear, Inc., etc., 99 NLRB 610, 611 (1952). Ac-cordingly, the General Counsel must first establish thatan individual was, in fact, a striker and that an employertook some action against him for conduct while said indi-vidual engaged in the strike. At that point, the burdenshifts to the respondent which must prove that it enter-tained an honest belief that the striking employees haveengaged in misconduct. Such constitutes an adequate de-fense to a charge of discrimination in refusing to reinstatestrikers except where the General Counsel affirmativelyestablishes that the employees did not, in fact, engage insuch misconduct or where the conduct in question wasnot "so flagrant or egregious as to require subordinationof the employees' protected rights in order to vindicatethe broader interest of society as a whole." Dallas Gener-al Drivers, Warehousemen and Helpers, Local Union No.745, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America [Farm-ers Co-operative Gin Association] v. N.L.R.B., 389 F.2d553 (D.C. Cir. 1968); Gold Kist, Inc., 245 NLRB 1095(1979); Birch Tree Number One, Incorporated, d/b/a BirchView Manor, 243 NLRB 495 (1979); Co-Con, Inc., 238NLRB 283 (1978); Rubin Bros., supra. Once the GeneralCounsel has established that the misconduct did notoccur, the burden shifts to the respondent to rebut thedenials. Gold Kist, Inc., supra.Herein, Respondent, in its answer, admitted that Irue-gas, Pena, Villanueva, and Jose H. Villarreal were strik-ers and that they were terminated because of their activi-ties during the strike, which lasted from March 14, 1978,through January 10, 1979. Respondent further establishedthat these individuals were denied reinstatement based oneyewitness accounts that they engaged in serious inci-496 LAREDO COCA COLA BOTTLING CO.dents of violence and misconduct while striking. Con-trary to Respondent, counsel for the General Counsel as-serts that Respondent did not have an honest belief thatany of these strikers engaged in misconduct, arguing thatsuch "belief has to be based on something of such grava-men as to remove an employee from the protection ofthe Act." Contrary to counsel for the General Counsel,such is not the standard for determining the validity ofan employer's honest belief. Rather, the Board has heldthat proof of the foregoing need not be "conclusive" andthat there need not be certainty as to guilt. Farmers Co-Operative Gin Association, 161 NLRB 887, 911 (1966).Factors, on which the Board has relied in testing an em-ployer's honest belief, include the existence of independ-ent evidence of unlawful animus; whether the reports,upon which the employer acted, were reliable and credi-ble, not without foundation, and promptly reported; andwhether the witnesses themselves were worthy of belief.Birch View Manor, supra; Giddings & Lewis, Inc., 240NLRB 441 (1979); Associated Grocers of New England,Inc., 227 NLRB 1200 (1977), enfd. in part 562 F.2d 1333(Ist Cir.). Herein, the identical eyewitness accounts,upon which Respondent based its decisions to deny rein-statement, were uncontroverted at the hearing, and thereis no evidence in the record to establish that Respondentshould have questioned their accuracy or reliability.Birch View Manor, supra. Further, while there is nothingto indicate that Respondent sought the strikers' versionsof these events, it is reasonable to rely on eyewitness ac-counts without doing so. Associated Grocers of New Eng-land, supra. Finally, there is no evidence that Respondent"altered its planned course of action because of antiunionmotivation." Birch View Manor supra at 4. 17 Accordingly,based on the foregoing, and the record as a whole, I be-lieve Respondent has established that its actions hereinwere based on an honest belief that Iruegas, Pena, Vil-lanueva, and Jose H. Villarrealt' engaged in misconductsufficiently serious to deny them reinstatement.Neither Iruegas, Pena, Villanueva, nor Jose H. Villar-real testified in his own behalf at the hearing. Therefore,counsel for the General Counsel did not affirmatively es-tablish and meet his burden of proof that the alleged dis-criminatees did not, in fact, engage in the above-de-scribed acts of violence and misconduct. Rubin Bros..supra. Rather, he apparently asserts that their respective" While I note that, on April 12, Paul Payne told The Laredo Timesthat all strikers would be replaced, Respondent did, in fact, reinstate allbut seven of the individuals who unconditionally offered to return towork. Other than that, there was no evidence of unlawful animus in therecord toward the strikers-either generally or toward specific individ-uals." Counsel for the General Counsel suggests strongly that Respondentcould not have had an honest belief that Jose H. Villarreal threw thebrick at Elva Martinez' van on April 14 inasmuch as she could not identi-fy the driver. However, while not seeing the driver or license number,Martinez did recognize the car as being identical to one which she ob-served parked across from the plant and later pointed to Villarreal's redand white Ford as the car she saw. Given these circumstances and theobservation of Villarreal driving his own vehicle during other strike-re-lated incidents, I believe Respondent did have an honest belief that Vil-larreal was the driver of his vehicle as it sped away from Martinez' houseon April 14. In any event, Villarreal, who was at all times present in thehearing room, did not deny the incident. Finally, it is gainsaid that thedegree of proof necessary to establish an honest belief need not be "con-clusive" as to guilt. Farmers Co-Operative Gin Assocaition, supra.conduct was not sufficiently serious in nature so as todisqualify them from the protection of the Act. HedstromCompany, a Subsidiary of Brown Group, Inc., 235 NLRB1198 (1978). In this latter regard, it is axiomatic that "notevery impropriety committed in the course of a strikedeprives an employee of the protective mantle of theAct." Coronet Casuals, Inc., 207 NLRB 304 (1973). Thus,the Board differentiates "between those cases in whichemployees have arguably exceeded the bounds of lawfulconduct ...in a 'moment of animal exuberance' fromthose cases in which the conduct is ...flagrant andegregious ...." W. C. McQuaide, Inc., 220 NLRB 593-594 (1975), enfd. in part 552 F.2d 519 (3d Cir. 1977).Finally, I note that both the Board and the UnitedStates Court of Appeals for the Fifth Circuit have con-cluded that the strike herein was an unfair labor practicestrike. (241 NLRB 167, fn. 2 (1979).) As such, both theBoard and the courts have recognized that the miscon-duct of unfair labor practice strikers "must be balancedagainst the severity of the employer's unfair labor prac-tices which provoked the dispute." Mosher Steel Compa-ny v. N.L.R.B., 568 F.2d 436, 441 (5th Cir. 1978);N.L.R.B. v. Thayer Company, etc., 213 F.2d 748, 756 (IstCir. 1954); Hedstrom Company, supra; Bromine Division,Drug Research, Inc., 233 NLRB 253 (1977). Nevertheless,I agree with the rationale of the Fifth Circuit that such abalancing test should not be utilized "where the effectwould ratify .. .retaliation not against the employer,but against ...fellow worker[s]."Mosher Steel Company,supra at 442.2. Was Respondent legally justified in denyingreinstatement to Raymundo Iruegas?The record establishes that Raymundo Iruegas en-gaged in the following acts of misconduct and that Re-spondent refused to reinstate him based on said acts: OnMarch 31, in his distinctive brown pickup truck, follow-ing a car driven by employee Jorge Mario Ruiz, imped-ing the latter from continuing by stopping his truck infront of Ruiz' car, and either engaging in or condoningthreats to Ruiz while banging on and kicking the latter'scar; on June 15, among a group of strikers, surroundingthe car of employee Martha Arredondo while the latterwaited for a passing train, shouting at Arredondo, andbeating on her car; and on June 30, in his pickup truck,following an auto in which employee Daniel Ramos wasa passenger, stopping next to and then blocking the carfrom driving ahead, and condoning the banging on thecar by another striker and the shouting of threats atRamos by Enrique Villanueva. As to the March 31 inci-dent, counsel for the General Counsel asserts that therecord fails to establish that Iruegas or any other strikerthreatened Ruiz or engaged in any other serious miscon-duct that day; however, I have previously credited thetestimony of Bosenberg and Ruiz as to the events of thatday and believe that Iruegas did, indeed, engage in theconduct, which has been ascribed to him. With regard tothe Arredondo June 15 incident, counsel for the GeneralCounsel argues that Iruegas' conduct was not sufficientlyserious to justify refusal to reinstate. Finally, counsel for497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Counsel offered no position on the June 30Ramos incident "in the interest of brevity and economy."Based on the foregoing, and the record as a whole, Ibelieve that Iruegas' aforementioned misconduct was suf-ficiently flagrant to justify Respondent in refusing to re-instate him. Initially, I note that each of the described in-cidents involved verbal taunting or threats accompaniedby physical gestures or actual acts of violence. Thus, the"threats of personal physical injury [combined] with ac-tions that would tend to give import to the expressionsof violence [were] ...sufficiently egregious to removethem from the protective mantle of the Act." W C.McQuaide, supra at 594. Further, it makes no differencewhether Iruegas participated in or merely condoned theabove conduct, for the record is patent that he willinglylent his presence to the activities and did nothing toeither halt or disassociate himself from the conduct. Gid-dings & Lewis, Inc., 240 NLRB 272 (1979); Alcan CableWest, a Division of Alcan Aluminum Cororation, 214NLRB 236 (1974); The Firestone Tire & Rubber Company,187 NLRB 54, 55 (1970). Also, this is not a case inwhich strikers peacefully followed a nonstriker's car.Southwestern Pipe, Inc., 179 NLRB 364 (1969). Further,even adopting the "balancing test" attendant to cases in-volving violence during unfair labor practice strikes, theAct does not condone violence and intimidation of sucha serious nature. Acker Industries, Inc., 184 NLRB 472,483 (1970). Accordingly, I shall recommend that the8(a)(l) and (3) allegation in the complaint regarding Irue-gas be dismissed.3. Was Respondent legally justified in denyingreinstatement to Rodolfo Pena?The record establishes that Rodolfo Pena engaged inthe following acts of misconduct and that Respondent re-fused to reinstate him based on said acts: On the after-noon of June 2, shouting threats at three job applicantsafter the latter individuals departed from a car in theoffice parking area near gate C; on the evening of June2, with a large crowd of strikers, surrounding the cars ofPaul Payne, Juventino Villareal, Edward Rathbun, andFrank Aguilar, banging on and kicking the sides of thecars, and generally obstructing the passage of the vehi-cles; on June 15, among a group of strikers, includingIruegas, surrounding the car of Martha Arredondo andbeating on the sides of the car; and, on June 17, in a bluecolored car, following Arredondo to her friend's houseand back. While not specifically discussing the June 2(afternoon) incident, counsel for the General Counselcharacterized all testimony, concerning alleged verbalthreats and name-calling, as insufficient to justify a refus-al to reinstate. Likewise, counsel for the General Counselcharacterizes the June 15 and 17 Arredondo incidents asnot sufficiently serious to justify a refusal to reinstate. Fi-nally, as to the June 2 (evening) episode, he argues thatinasmuch as Respondent offered reinstatement to otherparticipants, Respondent cannot justify its actions as toPena and Villanueva, who also participated.Based on the foregoing, and the record as a whole, Ibelieve that Pena's aforementioned misconduct was suffi-ciently flagrant and egregious to justify Respondent inrefusing to offer him reinstatement. In so concluding, Ido not rely on the events on the afternoon of June 2.While the Board has never condoned such language asused by Pena, "strikes frequently cause hard and bitterfeelings and are not normally accompanied by chivalryon the part of strikers." Arrow Industries, Inc., 245 NLRB1376 (1979). Moreover, the Board has long held thatthreats and name-calling, unaccompanied by any physicalacts or gestures that would provide added emphasis ormeaning to the words, are not sufficient basis to deny re-instatement after a strike. MP Industries, Inc., et al., 227NLRB 1709, 1711 (1977). Nor do I rely on the followingof Arredondo's car by Pena on June 17. "Annoying assuch conduct may be, the absence of danger to the non-striker or others on the highway renders it insufficientlyserious to warrant discharge." Moore Business Forms,Inc., 224 NLRB 393, 402 (1976), enfd. in part 574 F.2d835 (5th Cir. 1978).In reaching my conclusion regarding Pena, I rely onthe events of the evening of June 2 and the June 15 Ar-redondo incident. As set forth above, counsel for theGeneral Counsel apparently concedes the seriousness ofthe June 2 wanton attack on the cars of Payne, Villareal,Rathbun, and Aguilar by the mob of strikers and possiblynonstrikers and the obstruction of their passage. BothPena and Enrique Villanueva were identified as partici-pants in the unprovoked attack. Such a serious incident isitself sufficiently egregious to warrant dismissal. Giddings& Lewis, Inc., supra. Moreover, the events of that eve-ning should not be confused with incidents of peacefuland momentary blocking of egress from a plant during astrike. MP Industries, supra at 1776. Finally, while Re-spondent's prior 8(a)(l) and (3) violations were of courseserious, such conduct was not so blatant as to provokeand excuse the June 2 attack. Bromine Divsion, supra. Asto counsel for the General Counsel's contention that Re-spondent condoned the behavior of other participants inthis incident, such an argument utterly disregards the tes-timony of Union Official Eichler, who testified that,when the strike ended, Respondent refused to reinstateseveral other employees, including other participants inthe June 2 incident, but that, after lengthy collective bar-gaining, Respondent agreed to reinstate all but theCharging Parties and two others. In these circumstances,it could hardly be said that Respondent condoned the ac-tivities of any of the participants or that Pena is a victimof disparate treatment. Finally, as with Iruegas, I rely onthe attack on Arredondo's automobile on June 15 as jus-tification for Respondent's denial of reinstatement toPena. W. C. McQuaide, supra. Accordingly, I shall rec-ommend that the 8(a)(l) and (3) allegations of the com-plaint regarding Pena be dismissed.4. Was Respondent legally justified in denyingreinstatement to Enrique Villanueva?The record establishes that Enrique Villanueva en-gaged in the following acts of misconduct and that Re-spondent refused to reinstate him based on said acts: OnMarch 31, while riding with Iruegas, following a cardriven by employee Ruiz and either engaging in or con-doning threats to Ruiz while banging on and kicking thelatter's car; on the afternoon of June 2, while picketing498 LAREDO COCA COLA BOTTLING CO.with Pena at gate C, taunting and threatening three jobapplicants, and attempting to provoke a fight with Rath-bun; on the evening of June 2, participating in the attackon automobiles which were driven by Aguilar, Rathbun,Villareal, and Payne; on June 8, while picketing at gateC, cursing at and attempting to provoke a fight with Ju-ventino Villareal; on June 13, throwing a cantaloupe atone of Respondent's trucks; on June 30, while riding inIruegas' pickup truck, following employee Ramos, con-doning the banging on the side of the latter's car by an-other striker, and threatening bodily injury to Ramos.Contrary to counsel for the General Counsel, I previous-ly concluded that the events of March 31 did, indeed,occur and further conclude that Villanueva engaged inthe conduct which is ascribed to him. As to the events ofJune 2 (afternoon) and June 8, counsel for the GeneralCounsel characterizes such conduct as insufficient to jus-tify a refusal to reinstate. Concerning the alleged canta-loupe-throwing incident and the June 30 Ramos incident,as stated above, counsel for the General Counsel did notdiscuss said incidents in his post-hearing brief "in the in-terest of brevity and economy." Finally, as to the June 2(evening) incident, I have previously stated that counselfor the General Counsel apparently concedes the egre-gious nature of the episode but asserts that Respondentcondoned the conduct of several participants but not thatof the Charging Parties.Based on the foregoing, and the record as a whole, Ibelieve that Villanueva's aforementioned misconduct wassufficiently serious and flagrant to justify Respondent inrefusing to reinstate him. In so concluding, I do not relyon either the events of June 2 (afternoon) or the tauntingof Juventino Villareal on June 8. Arrow Industries, Inc.,supra; MP Industries, supra. Nor do I rely on the canta-loupe-throwing incident of June 13. A splattered canta-loupe, while messy and somewhat difficult and annoyingto clean up, certainly is not of such an egregious natureas to warrant Respondent's failure to reinstate. RobbinsCompany, 233 NLRB 549 (1977); Larand Leisurelies, Inc.,222 NLRB 838, 845 (1976). Rather, for reasons statedabove, I rely on the March 31 Ruiz incident, the June 2(evening) wanton and unprovoked attack on the auto-mobiles of Aguilar, Rathbun, Payne, and Villareal, andthe June 30 Ramos incident as involving conduct of sucha serious nature as to require subordination of Villanue-va's rights under the Act in order to vindicate the broad-er interests of society. W. C. McQuaide, supra. Thus, notonly did his conduct involve verbal taunting and threats,but also physical actions to add import to his expressionsof violence. This is so, of course, notwithstanding that hemay have accompanied others who engaged in the actualmisconduct. Giddings & Lewis, Inc., supra. Finally, Re-spondent's prior unfair labor practices can, in no way, besaid to justify or excuse his conduct vis-a-vis innocent em-ployees. Mosher Steel, supra. Accordingly, I shall recom-mend that the 8(a)(1) and (3) allegations of the complaintregarding Villanueva be dismissed.5. Was Respondent legally justified in denyingreinstatement to Jose H. Villarreal?The record establishes that Jose H. Villarreal engagedin the following acts of misconduct and that Respondentrefused to reinstate him based on said acts: During thefirst 2 weeks of April, taunting and name-calling directedat strike replacement Patricia Perez; on April 13 (after-noon), participating in the blocking of the egress of Re-spondent's delivery truck at the U.S. Customs Office atthe Laredo Airport and threatening Respondent's man-agerial personnel; on April 13 (evening), in his auto-mobile, following Paul Payne, who was driving replace-ment drivers in the company van to their temporary resi-dence, at a high rate of speed along a main street inLaredo; and on June 30, in a crowd of strikers, when arock was thrown at the car of a nonstriker, shatteringthe windshield. The record further establishes that Re-spondent honestly believed that Villarreal, while drivinghis own distinctive red and white colored Ford past thehouse of nonstriker Elva Martinez on the night of April14, was responsible for, or involved in, the throwing of abrick at the latter's family van, shattering the windshieldand causing other damage, and that this incident was an-other factor upon which Respondent refused to reinstateVillarreal. As to the April 13 U.S. Customs Office inci-dent, counsel for the General Counsel argues that nodamage was done and that the alleged misconduct wasnot sufficiently serious to cause termination. Regardingthe following of the van driven by Paul Payne on April13, counsel for the General Counsel likewise argues thatthe misconduct was insufficient to justify Respondent'sfailure to reinstate.The record discloses, and I believe, that Respondenthonestly believed that Villarreal participated in thethrowing of a brick at the van of Elva Martinez on April14. Inasmuch as Villarreal was not called as a rebuttalwitness, counsel for the General Counsel failed to meethis burden of proof that Villarreal did not, in fact,engage in such conduct. In these circumstances, I am re-quired to find that Respondent has established "an ade-quate defense" to the charge of unlawfully refusing toreinstate Villarreal unless the act was not sufficiently se-rious as to deny him the protection of the Act. Gold Kist,supra; Rubin Bros. supra. The Board has long held thatsuch a deliberate act of violence, committed upon theproperty of a nonstriker, is the kind of behavior whichwould disqualify a striker from reinstatement. Byran In-fants Wear Company, 235 NLRB 1305, 1310 (1978). Ac-cordingly, I believe that Respondent was justified in notoffering reinstatement to Villarreal and shall recommenddismissal of the allegations of the complaint regardingVillarreal.In so ruling, I do not rely on Villarreal's other acts ofmisconduct. As to the blocking of Respondent's deliverytruck at the Laredo Airport, the delivery was not imped-ed nor was there any resulting damage. Coronet Casuals,supra at 308. As to the high-speed chase of Payne's van,the record discloses that Payne increased the van's speedon his own accord and that at no time did Villarreal at-tempt to force Payne off the road or drive so wreckless-ly as to endanger others. Advance Patter and MachineCorporation d/b/a Gibraltar Sprocket Co., 241 NLRB 501(1979); Moore Business Forms, supra. Further, name-call-ing or threats at nonstrikers, without more, has not beenconsidered as sufficiently serious to permit a denial of re-499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstatement. W. C. McQuaide, supra. Finally, while Vil-larreal may have been in a crowd when a rock wasthrown, without evidence of complicity or condonation,such is not sufficient to deny reinstatement. MP Indus-tries, supra.D. The Refusal To Reinstate Luis InocencioLuis Inocencio was employed by Respondent as eithera truckdriver or a truck helper and participated in thestrike, which lasted from March 14 until January 10,1979. On July 6, Inocencio pleaded guilty and was subse-quently convicted of the criminal offense of possession ofmarijuana, class A, a misdemeanor under the criminalstatutes of the State of Texas. He was fined $400 andsentenced to I year's confinement in the county jail,which was ultimately served by granting Inocencio pro-bation. On Friday, July 7, The Laredo News, a localnewspaper, reported Inocencio's conviction and sentencebut failed to specify whether it was a felony or misde-meanor conviction.Assistant Manager Juventino Villareal testified that heread this newspaper article and, inasmuch as he was notcertain whether the individual, who was identified in thearticle, was Respondent's employee, placed the article inInocencio's personnel file for future reference. Followingthe termination of the strike, in the last week of January1979, Respondent sent a letter to Inocencio, offering himreinstatement to his former position. Pursuant thereto, hearrived at the plant office one morning between January28 and 30 at approximately 9 a.m. Inocencio spoke toVillareal, who initially gave Inocencio a form to fill out,updating any changes in personnel data. Then, accordingto Villareal, he handed Inocencio the newspaper clippingand asked if he were the individual identified therein. In-ocencio admitted that the article referred to him. Villar-eal responded, "Well, Luis, you know, the company hasa policy that we do not employ anyone that has beenconvicted of possession of marijuana or narcotics." Ino-cencio asked whether that was what Villareal wanted totell him. The latter replied that it was and that he neededto confirm that it was Inocencio to whom the article re-ferred. Inocencio again said it was and left the office.Based on Inocencio's admission and the aforementionedpolicy, according to Villareal, Inocencio was not offeredreinstatement by Respondent. While testifying at thehearing, Inocencio did not deny the above-describedmeeting.Regarding Villareal's explanation to Inocencio for notreinstating him, which is Respondent's defense to this al-legation, the record reveals that its standard employmentapplication form contains the following question: "Haveyou ever been convicted of a crime, excluding misde-meanors and summary offenses?" When asked to explainhow an apparent policy of not hiring convicted felonsapplied to Inocencio, whose drug conviction appears tohave been a misdemeanor offense, Villareal obliquely tes-tified, "[T]here is a company policy not to hire anyonebeing with possession of marijuana." When asked to ex-plain the seeming conflict between these policies, Villar-eal explained that the general policy, as set forth in theemployment application, not only applies to marijuanaconvictions and that the policy is, "You know, if theyhave been convicted of possession of marijuana, we don'temploy them."Villareal further testified that this policy existed priorto his employment. When again asked to define thepolicy, he stated that Respondent would not employsomeone convicted of a felony and that while the policyis not specifically directed at marijuana possession, "it'sjust part of the company policy, you know .... It isincluded." Villareal was then asked whether Respond-ent's obdurate attitude toward marijuana convictions in-cluded misdemeanors, and Villareal answered, "Yes, wedon't employ someone who has been convicted of mari-juana possession." Further, Villareal admitted that hewas unaware of the legal distinction between a misde-meanor and a felony; that, upon reading the newspaperarticle, he believed Inocencio had been convicted of afelony, but that, in reaching a decision as to Inocencio, itmade no difference that his offense was merely a misde-meanor-possession of marijuana was enough.Villareal testified that the marijuana policy was statedto him by Lamar Gill when Villareal assumed his per-sonnel duties. Paul Payne corroborated this, testifyingthat Gill told him "that he did not want anyone that hadanything to do with drugs on our route trucks, because itwould be too easy of a cover for them for distribution."Payne conceded that the drug policy is broader than thenormal felony conviction policy but that "it's just thatwe don't want anything to do with drugs, because ourtrucks are all over town, and it would be too easy to dis-tribute drugs from our trucks." Payne elaborated, "If wehad knowledge that [employees] had drugs, we wouldnot want [them] in our organization at all." Both Villar-eal and Payne testified that the drug policy had neverbeen enforced prior to denying reinstatement to Inocen-cio.Counsel for the General Counsel seemingly asserts thatRespondent's defense is pretextual, that it had no policyof not hiring or retaining in its employ persons convictedof misdemeanor offenses, that Inocencio was a good em-ployee who made no effort to falsify or conceal his con-viction, and that, notwithstanding his conviction, Inocen-cio was "a fit subject for reinstatement." Contrary tocounsel for the General Counsel, Respondent contendsthat Inocencio was denied reinstatement for reasons com-pletely unrelated to his concerted or union activities-hisdrug possession conviction.Despite the inarticulated explanation of Respondent'sdrug possession conviction policy by Juventino Villareal,I believe a fair reading of his testimony and that of PaulPayne conclusively establishes that such a policy doesexist, that it is broader than the felony conviction policy,which is set forth on the employment application forms,and that it encompasses all drug possession convictions-both felony and misdemeanor. I credit their uncontro-verted testimonies and further believe that this drugpolicy existed but was not enforced-prior to the strikeherein. Concerning Villareal's rather confusing testimo-ny, I note that he was asked technical questions regard-ing the legal distinction between felonies and misdemean-ors when he had no apparent legal training; that he an-swered consistently regarding Respondent's marijuana500 LAREDO COCA COLA BOTTLING CO.policy; and that, while answers may not be articulate,such does not necessarily mean they are fabricated.In arguing that Inocencio was a "fit subject for rein-statement," counsel for the General Counsel relies onBoard decisions, setting forth a policy that felony con-victions and/or drug possession convictions do notrender an individual, who has been unlawfully terminat-ed, unfit for reinstatement."Notwithstanding the valid-ity or lack of validity of said decisions, they are inappo-site herein inasmuch as the instant case solely concernsRespondent's motivation for terminating an employee.One may disagree with what I believe to be Respond-ent's conviction of drug possession policy; however, "itis well established that an employer may discharge anemployee for a good reason, for a bad reason, or for noreason at all-provided that it is not a reason proscribedby the statute. It is equally well settled that the Boardmay not substitute its judgment for that of an employerin determining what is a justifiable reason for discharge."Acrylic Optics Corporation, 222 NLRB 1105, 1106 (1976).The core question, then, is whether the General Counselhas made "a prima facie showing sufficient to support theinference that [whatever] protected activity in which In-ocencio engaged was a 'motivating factor' in [Respond-ent's] ...decision." Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083 (1981).I do not believe that the record supports such a con-clusion. Thus, at the termination of the strike, Respond-ent offered reinstatement to 33 strikers, 18 of whom ac-cepted. In these circumstances, it could hardly be saidthat Respondent harbored unlawful animus against itsstriking employees; including Inocencio, who had beententatively offered reinstatement subject to identificationas the individual in the newspaper story. Moreover,there is no evidence that Inocencio engaged in any otherunion or concerted activities or a scintilla of evidence ofindependent unlawful animus as to him. This is not acase of striker misconduct; rather, based on the record,and Respondent's defense, Inocencio would have beenterminated notwithstanding the strike. In these circum-stances, I do not believe that counsel for the GeneralCounsel has established by a preponderance of the evi-dence that Respondent was unlawfully motivated in re-fusing to reinstate Luis Inocencio.20Accordingly, I shallrecommend that the allegations of the complaint regard-ing Inocencio be dismissed. Wright Line, supra.E. Respondent's Denial of Vacation Benefits toReinstated StrikersParagraph 12 of the complaint alleges that since on orabout June 12, 1979, Respondent has denied vacationbenefits to all reinstated strikers in violation of Section8(aX)(1) and (3) of the Act. At the hearing, Respondentdid not contest the fact that vacation benefits were notpaid to said individuals but contends that they were notentitled to such benefits pursuant to the terms of the Jan-uary 1 to December 31, 1979, collective-bargainingagreement between Respondent and the Union, inasmuch' Jacob E. Decker & Sons, 244 NLRB 875 (1979).2 In view of my decision herein, I have not considered Respondent'salternative theory that, at some point during the strike, Inocencio aban-doned the strike and, thereby, lost his status as an employee.as the strikers were absent from work, as a consequenceof the strike during calendar year 1978, for periods inexcess of 180 hours and, thus, did not earn vacationbenefits.Article XVI of the aforementioned collective-bargain-ing agreement reads, inter alia, as follows:ARTICLE XVIVacationsSection 1. Subject to the terms and conditions setforth below in this Article, employees shall be enti-tled to vacations as follows:(d) Employees who are on the payroll as of theeffective date of this Agreement, and who have oneyear or more of continuous service with the Com-pany as of January 1, 1979, shall be eligible for one(1) week of paid vacation. The "continuous service"and the "vacation eligibility date" of such employ-ees shall be measured from January I.Section 3(a). The term "continuous service"means an employee's continuous performance ofproductive work for the Company during the 12-month period immediately preceding his vacationeligibility date. With respect to an employee who ison the payroll as of the effective date of this Agree-ment, and who has one year or more of continuousservice with the Company as of January 1, 1979,such employee's "continuous service" is deemedbroken if he is absent 180 or more hours when hewas scheduled to work during the 12 months imme-diately preceding his January I vacation eligibilitydate. For the purpose of computing such 180 hours,absences due to an employee's authorized vacationtime or holidays will not be counted; all other ab-sences, for any reason whatsoever, shall be countedin computing such 180 hours.Section 4. It is understood and agreed that a va-cation is granted in recognition of an employee's"continuous service" to the Company during the12-month period immediately preceding his vaca-tion eligibility date. An employee who is absent for180 or more hours (as computed in Section 3(a)above) during the 12 months immediately precedinghis vacation eligibility date shall not be entitled to avacation.As discussed infra, the aforementioned collective-bar-gaining agreement, which was agreed upon on January31, 1979, and signed on March 23, 1979, was based onRespondent's final contract offer prior to the March 14,1978, strike. George Eichler, whose testimony was un-controverted and credible, testified that he was the501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's chief spokesman during the original negotiations;that Respondent's attorney, Manitzas, was its representa-tive; and that there were substantial negotiations regard-ing the vacation section. According to Eichler, whilethese discussions did involve absences from work and theeffect thereof on vacation entitlement, "we had no dis-cussion at all in regards to time off due to the strike."Regarding what was discussed on this issue, Eichler tes-tified that the initial company proposal was that, if em-ployees were absent more than a specified length of time,they would not earn any vacation benefits. Eichler pro-posed that neither time off for illness nor workmen'scompensation injuries be counted against an employee's"continuous service"; however, Manitzas would notagree, and these proposals were dropped. Eichler ad-mitted he never specifically raised the matter of striketime. Analysis of article XVI discloses that only vacationor holiday absences are enumerated as not countingagainst the contractual 180-hour absent limit.While apparently conceding that the employees' termsand conditions of employment are controlled by the col-lective-bargaining agreement and that due to the strikereinstated strikers were technically absent from workmore than 180 hours during 1978, counsel for the Gener-al Counsel argues that an individual's right to strike isclearly protected under the Act, that there is no mentionof strike time in the contract and strike time was never asubject of bargaining, and that, in these circumstances,the employees cannot be held to have waived a rightunder the Act and have strike time counted against them.Contrary to the General Counsel, Respondent arguesthat the Board has never compelled employers to com-pensate employees for strike time, that to require Re-spondent to compensate the employees for their striketime would force Respondent to finance the strike, thatthe meaning and scope of article XVI, section 3(a), ofthe agreement was thoroughly discussed by the parties,and that Respondent was correctly implementing saidagreement by denying vacation benefits to employees. Iagree with Respondent and find that it lawfully withheldvacation benefits from the reinstated strikers.The initial-and, in my view, still controlling-deci-sion on this issue is General Electric Company, 80 NLRB510 (1948), in which the respondent refused to creditstriking employees, upon termination of a strike, withcontinuous service for the period of said strike, whichaction decreased employees' vacation benefits. As herein,the parties' collective-bargaining agreement contained aclause which required employees to earn continuousservice credits in order to become eligible for seniority,vacation, and other benefits. Certain types of absenceswere set forth as not counting against an individual'scontinuous service. As herein, although not specificallynumerated, Respondent counted strike time against thecontinuous service requirement. While not discussing thenegotiations on said clause or the effect of waiver, theBoard concluded that, unlike seniority, deferred benefits,such as vacation benefits, "are, in reality, a form ofwages [and] ...Respondent is not required under theAct to finance an economic strike against it by renumer-ating the strikers for work not performed." General Elec-tric, supra at 511. In Mooney Aircraft, Inc., 148 NLRB1057 (1964), the Board again decided whether an em-ployer lawfully excluded strike time in computing vaca-tion eligibility and concluded: "The Board does notaward backpay to strikers for wages lost during [astrike]." Vacation benefits are a form of deferred wagesto which employees are not entitled during strike time.Mooney Aircraft, supra at 1059.The Board next considered this same question in Roe-gelein Provisio Company, 181 NLRB 578 (1970), uponwhich Respondent heavily relies. Therein, as in the in-stant case, an employer refused to count strike time to-wards vacation eligibility under a newly negotiated col-lective-bargaining agreement, thereby denying reinstatedstrikers the vacation benefits they would have earned ifthey had worked during the strike. Said contract con-tained a vacation clause similar to that involved herein-with no mention of strike time. Unlike General ElectricCompany, supra, the Board analyzed the contract negoti-ations, found that the subject of vacations was discussedon, at least, eight different occasions, and determinedthat the matter of strike time was raised by the union butrejected by the employer. Deciding the case upon thefacts without restating the legal principles set forth inGeneral Electric and Mooney Aircraft, the Board conclud-ed that the respondent lawfully withheld the vacationbenefits from the reinstated strikers in the year after thestrike. The Board ruled that the meaning and scope ofthe vacation clause were extensively discussed, that thematter of strike time was raised and rejected, that therewas "no confusion" as to the clause's impact o returningstrikers, and that, therefore, "the losses incurred by thestrikers stemmed from good-faith collective bargaining...." Roegelein, supra at 580.Counsel for the General Counsel argues that Respond-ent's reliance on Roegelein is misplaced inasmuch asherein, unlike that case, the subject of strike time was notonly never bargained away by the Union but also neverdiscussed. As support, counsel for the General Counselcites MCC Pacific Valves, a unit of Mark Controls Corpo-ration, 244 NLRB 931 (1979), a case in which the re-spondent, pursuant to a contractual provision, countedstrike time against strikers' seniority rights. In discussingRoegelein, the Board noted that a key to its decision wasits "emphasis on the collective-bargaining process as themethod of obtaining a limitation on the rights of employ-ees" and that "the vacation clause resulted from in-formed good-faith negotiations." In deciding that striketime was wrongfully utilized to limit employees' contrac-tual seniority rights and that no good-faith negotiationsoccurred on that issue, the Board relied on the fact that"application of the clause to time lost during the strikewas never discussed by the parties." MCC Pacific Valves,supra at 16-17. Citing this rationale, counsel for the Gen-eral Counsel distinguishes Roegelein and argues that theinstant fact situation is controlled by MCC Pacific Valves.While at first glance these arguments seem compelling,close scrutiny reveals their fallacious nature. The logicutilized by counsel for the General Counsel seems equal-ly applicable to ratiocination that reinstated strikers areentitled to wages for the period of their strike; however,I believe he would concede that Respondent's employees502 LAREDO COCA COLA BOTTLING CO.are not entitled to such compensation-a position theBoard has historically maintained. Mooney Aircraft, supra.As set forth above, the Board has also traditonally equat-ed vacation benefits to wages and has never ordered thatstrikers be compensated for the loss, incurred during astrike, of said benefits if unaccrued. Hence, I believethat, in order to prevail, counsel for the General Counselmust explain why the equation of vacation benefits towages does not also apply in the instant case. He did notdo so, and I can find no valid reason for overturninglongstanding Board precedent. Mooney Aircraft, supra.The fact that the Board found a failure of good-faith bar-gaining over seniority rights in MCC Pacifc Valves doesnot itself make such rationale applicable herein inasmuchas the Board, in General Electric, distinguished betweenvacation benefits and seniority rights, concluding that se-niority is "one of the factors upon which the individualemployee's tenure of employment may depend" and that"except to the extent that a striker may be replacedduring an economic strike, his employment relationshipcannot otherwise be severed or impaired because of hisstrike activity." (Supra at 513.) The Board, then, has tra-ditionally been concerned with discrimination againststrikers in this regard and not as to unaccrued economicbenefits. Freezer Queen Foods, Inc., 249 NLRB 330(1980). Finally, while the Board may have decided Roe-gelein on collective-bargaining principles and not onthose enunciated in General Electric and Mooney Aircraft,such does not mandate a contrary result. The factual set-ting of Roegelein lent itself to such a result, and theBoard often rules in such a fashion, rather than unneces-sarily stating broad legal conclusions. Also, the choicebetween two equally applicable legal principles does notrender that not chosen overruled or inapplicable unlessthe Board so states. To date, I believe the precepts ofGeneral Electric and Mooney Aircraft retain their prece-dential value and, accordingly, shall recommend that thisallegation of the complaint be dismissed.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not violate Section 8(a)(l) and (3)of the Act by failing and refusing to reinstate RodolfoPena, Enrique Villanueva, Raymundo Iruegas, Jose H.Villarreal, and Luis Inocencio at the conclusion of anunfair labor practice strike.4. Respondent did not violate Section 8(a)(1) and (3)of the Act by not crediting employees for strike time indetermining eligibility for vacation benefits.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record herein, and pursuantto Section 10(c) of the Act, I recommend the issuance ofthe following:ORDER21The complaint shall be, and is, dismissed in its entirety.21 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecomes its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.503